Citation Nr: 0814128	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-16 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right knee 
disorder, to include as secondary to a service-connected left 
knee disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left thumb disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1965 to 
December 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence of record demonstrates that bilateral 
hearing loss is related to active service.

2.  The evidence of record demonstrates that tinnitus is 
related to active service.

3.  The evidence of record demonstrates that a right knee 
disorder is not related to active military service and is not 
proximately due to or the result of service-connected left 
knee disability.

4.  Service connection for a left thumb disorder was denied 
by an unappealed February 2005 rating decision. 

5.  Evidence associated with the claims file since the 
unappealed February 2005 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a left thumb disorder.

6.  The evidence of record demonstrates that a left thumb 
disorder is not related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  Tinnitus was incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

3.  A right knee disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred, to include as secondary to a service-
connected left knee disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left thumb disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  A left thumb disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims for entitlement to service 
connection for bilateral hearing loss and tinnitus, because 
the claims are being granted in full, the VA's statutory and 
regulatory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

With respect to the veteran's claim for entitlement to 
service connection for a right knee disorder and claim to 
reopen to a claim for entitlement to service connection for a 
left thumb disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  Prior to initial 
adjudication of the veteran's claims, a May 2006 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473; Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  The May 2006 letter 
also essentially requested that the veteran provide any 
evidence in his possession that pertained to these claims.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Service connection for bilateral hearing loss and tinnitus

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
sensorineural hearing loss may be presumed to have been 
incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Although hearing loss is not shown in service or within one 
year of separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993).  In order to establish service connection 
for a claimed disorder, there must be:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran's service personnel records indicate that the 
veteran served as a communication center specialist and 
cryptographic operator/analyst.  Evaluation reports noted 
that from July 1965 to January 1967, the veteran worked in 
Alaska as a communications center specialist.  Another 
evaluation report noted that from January 1967 to January 
1968, the veteran worked at Kelly Air Force Base (AFB) as a 
communication administrative assistant.  An October 1998 
Classification Board action noted that the veteran was being 
withdrawn from upgrade training and was to be retained in his 
present career field at the present skill level.  There was 
no evaluation report for the veteran's last year of service 
and other personnel records do not detail the veteran's 
specific duties from January to December 1968.  The service 
medical records indicate that at least in September 1967, the 
veteran worked in construction in addition to his 
communications duties at Kelly AFB.  The service medical 
records also showed that as of September 1968, the veteran's 
component was security service.  The veteran's DD-214 noted 
that the veteran's specialty was communication specialist.

The July 1965 service entrance audiological evaluation found 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
/
10
LEFT
20
0
0
/
-5

A November 1965 audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
10
LEFT
15
10
15
15
10



A December 1968 service discharge audiological evaluation 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
15
LEFT
20
5
10
10
10

In a May 2005 private medical record, the veteran reported 
significant noise exposure while stationed at Kelly AFB from 
1965 to 1968.  The veteran reported that his hearing had 
worsened since discharge and he now had difficulty hearing 
conversational speech.  The examiner assessed noise-induced 
hearing loss.  The examiner opined, with a significant degree 
of medical certainty, that the veteran sustained significant 
noise trauma to his hearing during service.  

A November 2005 VA audiological examination was conducted.  
The veteran reported current hearing loss and ringing in both 
ears.  He stated that his inservice duties included 
communications administration and flightline night guard.  
The veteran reported excessive flightline noise exposure.  He 
stated that he used hearing protection during service.  The 
veteran reported that his post-service employment included 
sales for 5 years without hearing protection and warehouseman 
for 8 years, bricklayer for 8 years, laborer for 2 years, and 
post-office worker for 17 years, all with hearing protection.  
He reported post-service discharge use of power tools, with 
hearing protection.  The veteran reported tinnitus of 38 
years that occurred about 3 times per month.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
30
40
65
LEFT
20
30
25
45
65

There was speech recognition ability of 94 percent in the 
right ear and 92 percent in the left ear.  The diagnosis was 
bilateral sensorineural hearing loss and bilateral 
intermittent tinnitus.  The examiner opined that, based upon 
the veteran's report of inservice excessive flightline nose, 
hearing loss and tinnitus were more likely than not due to 
service.  

At the March 2008 Board hearing, the veteran testified that 
during first year of service he was in Alaska and worked as a 
teletype operator and while stationed at Kelly AFB, he worked 
as an administrative clerk with the Security Services.  The 
veteran stated that Security Services was located at the end 
of the base runway.  He testified that he was exposed to 
noise while working in teletype rooms in Alaska, while 
working in construction, while working communications at 
Security Services, and while working as a night guard at 
Security Services for the last 8 months of active service.  
The veteran also reported noise exposure during basic 
training due training on M-16 guns and during training for 
night guard duty due to training on a .45.  The veteran 
testified that he took copies of his service medical records 
and other medical records reports to his private and VA 
doctors when he had appointments.  The veteran's 
representative pointed out that in September 1967, the 
veteran was injured while working construction at Kelly AFB, 
thus indicating that the veteran conducted duties other than 
that of communication specialist.  

The Board finds that the evidence of record supports a 
finding of service connection for bilateral hearing loss and 
tinnitus.  There is currently diagnosed hearing loss and 
tinnitus.  38 C.F.R. § 3.385; Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  But hearing loss was not diagnosed within 1 
year of service discharge and there were no inservice hearing 
loss or tinnitus complaints, treatment, or diagnoses.  
38 C.F.R. §§ 3.307, 3.309; Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury).  The other evidence 
of record, however, indicates that the veteran's hearing loss 
and tinnitus are related to active service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability); see also Hensley, 5 Vet. 
App. at 159-60.  First, the veteran reported inservice noise 
exposure while serving as a flightline night guard for the 
last 8 months of active duty.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (holding that a lay witness is competent 
to testify to that which the witness has actually observed 
and is within the realm of his personal knowledge).  Although 
the veteran was classified continuously as a communication 
specialist, the other evidence of record does not contradict 
his assertions:  the service medical records indicate the 
veteran served in other capacities, to include construction, 
and that as of 1968, the veteran was part of the Security 
Service component at Kelly AFB, and the service personnel 
records are silent regarding his specific duties for the last 
year of his active duty service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) (holding that the Board must analyze the 
credibility and probative value of all material evidence).

Second, a private medical examiner opined that, based on the 
veteran's history, there was significant inservice noise 
exposure.  Although the examiner did not review the claims 
file and relied upon the veteran's oral history, the other 
evidence of record, as indicated above, does not corroborate 
or conflict with the provided oral history.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179-80 (2005) (noting that the 
Board may not reject a medical opinion solely because it is 
based on facts reported by the veteran but may do so where 
the facts are inaccurate or are unsupported by the other 
evidence of record); Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (holding that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  
Third, a VA examiner opined that that the veteran's bilateral 
hearing loss and tinnitus were related to active service, 
specifically to excessive flightline noise exposure.  
Although the examiner did not review the claims file and 
relied upon the veteran's oral history of flightline noise 
exposure, the other evidence of record neither corroborates 
nor conflicts with that oral history.  Kowalski, 19 Vet. App. 
at 179-80; Prejean, 13 Vet. App. at 448-49.  There is no 
clinical documentation of hearing loss or tinnitus until 
2005, over 35 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  But the veteran reported tinnitus of over 30 
years and hearing loss since service discharge.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that 
lay evidence can be competent and sufficient to establish a 
diagnosis where the layperson is competent to identify the 
medical condition, is reporting a contemporaneous medical 
diagnosis, or describes symptoms that support a later 
diagnosis by a medical professional).  

Accordingly, because there is a current disability and the VA 
examiner found bilateral hearing loss and tinnitus related to 
active service based upon an oral history that is not 
contradicted or corroborated by the other evidence of record, 
the Board finds that the evidence is at least in equipoise 
with regard to these claims, and therefore, with application 
of the benefit of the doubt doctrine, service connection for 
bilateral hearing loss and tinnitus is warranted.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service connection for a right knee disorder

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  There must be chronic disability resulting from 
any inservice occurrence of an injury or disease, and if 
there is no resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
arthritis may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The July 1965 service entrance examination noted normal lower 
extremities.  In a July 28, 1965 service record, there were 
abrasions of the bilateral knees that were infected.  On July 
30, the abrasions were re-dressed.  In a September 21, 1965 
service medical record, the veteran reported a history of old 
knee injury in a car accident.  The impression was old knee 
injury.  The veteran was excused from certain duties until he 
could be seen by the orthopedic department.  On September 30, 
the veteran reported left knee pain.  He was scheduled for x-
rays.  The veteran was excused from certain duty for 7 days 
due to left knee pain.  On October 8, the veteran was excused 
from marching for 7 days.  In an October 15, 1965 service 
medical record, the impression was slowly resolving left knee 
contusion.  On October 18, a left knee x-ray was negative for 
significant bone or joint abnormality.  In a November 1965 
service medical record, the veteran reported continued left 
knee pain.  Examination showed no significant abnormality.  A 
December 1968 service discharge examination noted normal 
lower extremities.  

In an October 2004 VA medical record, the prior medical 
history included degenerative joint disease of multiple 
joints.  

In a July 2005 letter, the veteran's private physician, D.T., 
stated that the veteran had an altered gait due to his left 
knee condition.  In an April 2006 private record, the veteran 
reported increased stress on his right knee due to his left 
knee problems.  X-rays of the right knee showed moderate 
degenerative changes.  Upon examination, the impression was 
right knee osteoarthritis.  

In a May 2006 VA medical record, examination showed joint 
pain of the knees.  The assessment was osteoarthritis.  

In an August 2006 private medical record, the impression was 
right knee osteoarthritis.  The examiner reviewed some of the 
veteran's records and noted a 1965 knee contusion.  The 
veteran attributed his current problems to that injury.  In a 
November 2006 private record, D.T. stated that the veteran 
reported a July 28, 1965 right knee injury and pain since 
that time.  D.T. opined that based upon the veteran's 
history, it was as likely as not that the current right knee 
disorder began with the inservice injury.

A February 2007 VA joints examination was conducted upon a 
review of the claims file.  The veteran denied any post-
service right knee injury.  He reported an inservice right 
knee injury in which he sustained abrasions, but that x-rays 
had found no fractures.  The veteran stated that he started 
to have problems with the right knee when he was about 50 
years old.  Upon examination and x-rays, the diagnosis was 
right knee mild degenerative joint disease.  The examiner 
opined that the right knee disorder was less likely than not 
due to active service, to include the inservice abrasion, and 
was less likely than not due to a left knee disorder.  The 
examiner found the right knee disorder was most likely age-
related arthritis.  

At the March 2008 Board hearing, the veteran testified that 
he took copies of his service medical records and other 
medical records reports to his doctor appointments.  The 
veteran testified that his private physician had his medical 
record at the November 2006 examination and opinion.  The 
veteran reported that he sought inservice right knee 
treatment after the right knee injury.

The Board finds that the evidence of record does not support 
a finding of direct or secondary service connection for a 
right knee disorder.  There is currently diagnosed right knee 
degenerative joint disease.  Degmetich, 104 F.3d at 1333.  
But right knee degenerative joint disease was not diagnosed 
within 1 year of service discharge.  38 C.F.R. §§ 3.307, 
3.309.  Although there was a 1965 inservice right knee 
abrasion, there were no right knee complaints, treatment, or 
diagnoses during the remaining 3 years of service and the 
service discharge examination noted normal lower extremities.  
38 C.F.R. § 3.303(b); Hickson, 12 Vet. App. at 253.  
Importantly, the other evidence of record demonstrates that 
the right knee disorder is not related to active service or 
to the veteran's left knee disorder.  Hickson, 12 Vet. App. 
at 253; Allen, 7 Vet. App. at 448 (noting that secondary 
service connection requires evidence of a current disability 
that was caused by or aggravated by a service-connected 
disability).  Right knee degenerative joint disease was not 
diagnosed until at least 2004, over 35 years after service 
discharge.  Mense, 1 Vet. App. at 356.  The private medical 
opinion that the right knee disorder is related to an 
inservice right knee contusion is not probative, because the 
examiner relied on the veteran's oral history of an inservice 
right knee contusion, which is contradicted by the service 
medical records that show a right knee abrasion and a left 
knee contusion.  Kowalski, 19 Vet. App. at 179-80.  The VA 
medical opinion that the right knee disorder was not related 
to active service or to a left knee disability, but was more 
likely age-related, is probative because it was based upon a 
review of the claims file and provided supporting clinical 
findings and rationale.  Prejean, 13 Vet. App. at 448-9.  
Accordingly, the probative medical evidence demonstrates that 
the right knee disorder is not related to active service or 
the left knee disability.  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(noting that the Board may appropriately favor the opinion of 
one competent medical authority over another).  Additionally, 
the veteran's testimony that his right knee degenerative 
joint disease is due to active service is not competent to 
establish such a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not competent to 
establish a medical opinion).  Accordingly, service 
connection for a right knee disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

Claim to reopen

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  In 
a February 2005 rating decision, the RO denied service 
connection for a left thumb disorder because the disorder was 
not incurred in or caused by active service.  The veteran did 
not file a notice of disagreement.  The RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  In April 2006, the 
veteran filed a claim to reopen his claim of entitlement to 
service connection for a left thumb disorder.  In a July 2006 
rating decision, the RO did not find new and material 
evidence to reopen the veteran's claim because the evidence 
submitted did not raise a reasonable possibility of 
substantiating the claim.

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  New and material evidence can be neither 
cumulative, nor redundant, of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for a left thumb disorder.  
Such a determination, however, is not binding on the Board, 
and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Because the February 2005 rating decision 
is the last final disallowance, the Board must review all of 
the evidence submitted since that action to determine whether 
the veteran's claim for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).  But if the RO did not reopen 
the claim and consider it on a direct basis, then the Board 
must consider whether the veteran has been provided adequate 
notice and opportunity of the need to submit evidence and 
argument on the issue and, if not, whether the veteran has 
been prejudiced by lack of such notice.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Evidence of record at the time of the February 2005 rating 
decision includes the veteran's service medical records.  The 
service entrance examination noted normal upper extremities.  
In a September 25, 1967 record of injury and treatment, the 
veteran reported that while working on a golf course and 
trying to cut a rock to build a wall, he hit his thumb with a 
hammer.  The injury was a jagged laceration on the palmar 
surface of the left thumb.  The laceration was cleansed and 
the veteran was returned to duty.  The December 1968 service 
discharge examination noted normal upper extremities.  In a 
May 2004 private medical record, the veteran reported left 
thumb pain of 2 years.  Upon physical examination and x-rays, 
the impression was left thumb arthritis, carpal metacarpal 
joint, symptomatic.  In a January 2005 VA hand and thumb 
examination, conducted upon a review of the claims file, the 
diagnosis was left thumb degenerative joint disease, carpal-
metacarpal joint.  The examiner opined that the left thumb 
degenerative joint disease was unrelated to active service, 
to include the inservice laceration.

Evidence submitted after the February 2005 rating decision 
includes April and August 2006 private medical records that 
diagnosed left thumb carpometacarpal osteoarthritis.  The 
veteran reported significant thumb pain and problems due to 
the 1967 injury when he was hit with a hammer in this thumb 
and sustained a laceration.  The veteran attributed his 
current problems to that injury.  In a November 2006 private 
record, the veteran reported an inservice left thumb 
laceration with pain since that time and worsening about 2 
years prior.  A private physician, D.T., opined that based 
upon the veteran's history, it was as likely as not that the 
current thumb disorder began with the inservice injury.  In a 
February 2007 VA joints examination, conducted upon a review 
of the claims file, the veteran reported left thumb pain and 
that he didn't see a physician until 2002 when the pain 
increased.  Upon examination and x-rays, the diagnosis was 
mild degenerative joint disease of the left thumb 
metacarpophalangeal joint.  The examiner opined that the 
veteran's left thumb condition was less likely due to any 
inservice laceration and was more likely due to age, noting 
right thumb degenerative changes.  At the March 2008 Board 
hearing, the veteran testified that he took copies of his 
service medical records and other medical records to his 
doctor appointments.  The veteran testified that during 
service the hammer slid across and cut across the bottom of 
his thumb causing current pain and functional limitation.  

The Board finds that the evidence submitted since the 
February 2005 rating decision is new because it was not 
previously submitted to VA.  38 C.F.R. § 3.156(a).  The newly 
submitted evidence includes a private nexus opinion relating 
the veteran's current thumb disorder to the inservice thumb 
injury and the veteran's testimony that he takes copies of 
his medical records to his doctors.  Justus, 3 Vet. App. at 
513.  The evidence thus relates to an unestablished fact 
necessary to substantiate the claim, here, the existence of a 
nexus.  38 C.F.R. §§ 3.156(a), 3.303.  Because the opinion is 
positive, the evidence also contains a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the evidence is both new and material and the 
claim is reopened.  

As indicated above, because the RO did not reopen and 
consider the claim for entitlement to service connection on a 
direct basis, the Board must consider whether the veteran has 
been provided adequate notice and opportunity of the need to 
submit evidence and argument on the service connection issue 
and, if not, whether the veteran has been prejudiced by lack 
of such notice.  Bernard, 4 Vet. App. at 394.  Here, the 
veteran was notified of the evidence required to demonstrate 
service connection for a left thumb disorder.  The veteran 
and his representative consistently made service connection 
arguments in lay statements of record and at the Board 
hearing.  Moreover, the veteran was provided with a VA joints 
examination.  Accordingly, the veteran will not be prejudiced 
by the Board proceeding to adjudicate the merits of the 
reopened claim.

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  There must be chronic disability resulting from 
any inservice occurrence of an injury or disease, and if 
there is no resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, arthritis may be presumed to have been incurred 
during service if the disorder first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection, the following must 
be shown:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson, 12 Vet. App. at 253.

The Board finds that the evidence of record does not support 
a finding of service connection for a left thumb disorder.  
There is currently diagnosed left thumb degenerative joint 
disease.  Degmetich, 104 F.3d at 1333.  But left thumb 
degenerative joint disease was not diagnosed within 1 year of 
service discharge.  38 C.F.R. §§ 3.307, 3.309.  Although 
there was a 1967 left thumb laceration, there were no left 
thumb complaints, treatment, or diagnoses for the remaining 1 
year of service and the service discharge examination noted 
normal upper extremities.  Hickson, 12 Vet. App. at 253.  
Importantly, the other evidence of record demonstrates that 
the left thumb disorder is not related to active service.  
Hickson, 12 Vet. App. at 253.  Left thumb degenerative joint 
disease was not diagnosed until at least 2002, over 30 years 
after service discharge.  Mense, 1 Vet. App. at 356.  The 
private medical opinion that the left thumb disorder is 
related to active service is not probative because the 
examiner didn't state that the service medical records were 
reviewed and the examiner did not provide supporting clinical 
findings or rationale.  Prejean, 13 Vet. App. at 448-9.  The 
VA examiner's opinion that the left thumb disorder was not 
related to active service is probative because it was based 
upon a review of the claims file and based the opinion on the 
presence of right thumb degenerative changes.  Prejean, 13 
Vet. App. at 448-9.  Additionally, the veteran is competent 
to testify that he has had left thumb pain since service 
discharge, but his testimony is not competent to establish 
that the left thumb disorder is due to active service.  
Espiritu, 2 Vet. App. at 495.  Accordingly, because the 
probative medical evidence of record demonstrates that the 
current left thumb disorder is not related to active service, 
service connection for a left thumb disorder is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a right knee disorder is denied.

New and material evidence having been received, the claim for 
entitlement to service connection for a thumb disorder is 
reopened; the claim is granted to this extent only.

Service connection for a left thumb disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


